El Juez Asociado Si.:. Eigcikras,
emitió la opinión del Tribunal.
El Letrado Don José B. Aponte con toda la documen-tación que creyó necesaria para justificar la persona-lidad y acción de sus representados, presentó ante eb Tribunal de Humacao el 27 de Julio de 1904 demanda en juicio declarativo á nombre de Don José Ortiz por su propio derecho y como tutor de los menores hijos *499de Don Manuel Ortiz, Da. Juana María y Don Regino Ortiz contra la Sucesión de Don Regino Ortiz, com-puesta de Da. Nemesia, Da. Josefa, Da. Juana Francisca y Da. Regina Ortiz, todas menores de edad y re-presentadas por su madre natural Da. Rosario Cintrón, para que otorgue á favor de sus clientes escritura de venta de una porción de terreno y de parte de una finca urbana que su causante Don Regino Ortiz les vendió según documento privado que copiado á la letra dice así:
“Con esta fecha vendo á mis hermanos Don Manuel y José Ortiz del ganado que me corresponde tener en la Estefanía, más la parte de terreno que me corresponde ide ésta y de una casa en 4 calles “'Arroyo”, todo por la suma de dos mil pesos importe recibido en moneda provincial, á entera satisfacción mía. — Regino Ortiz. — Tes-tigo, Ceferino Laguá. — Testigo, J. M. Martínez.- — A más les vendo una yegua baya parida de macho; otra id. baya sin cría; una potra baya cayo y negro y otra baya; y un potro bayo cabo y negro, todo por la suma de doscientos pesos. — Este importe no lo he recibido y queda para una casa en nombre de Nemesia, Josefa y Juana Francisca, las hijas mías teniendo derecho la madre de éstas á disfrutar de ella. — Arroyo, Agosto 10, 1899. — Regino Ortiz. — Testigo, .J. M. Martínez. — Testigo, Ceferino Laguá.”
Murió el comprador Don Manuel Ortiz y por tal ra-zón la demanda se establece á nombre de sus hijos re-presentados por su tutor Don José Ortiz que igualmen-te figura como comprador en el documento anteriormente insertado y como también falleció el vendedor Don Re-gino Ortiz con fecha 3 de Diciembre de 1899, la deman-da se dirije contra sus hijas representadas por su ma-dre natural Da. Rosario Cintrón.
Con esos antecedentes se establece la referida deman-da citando en su apoyo las disposiciones generales del Código Civil que se refieren á los contratos, algunas re-ferentes á la eficacia de los mismos, especialmente el No 1 del Art. 1280 que prescribe que deben constar en *500documento público los contratos que tengaii por objeto la trasmisión de derechos reales sobre bienes inmuebles,' otros artículos relativos á la naturaleza y forma del contrato de compra-venta, y varios referentes á las su-cesiones.
La madre de los menores demandados al contestar la demanda negó la autenticidad del documento privado base capital de la demanda y añade que aunque fuera auténtico no es constitutivo de contrato alguno y que por tanto se declare nulo, ineficaz y falso, tanto por ca-recer de los requisitos esenciales de todo contrato,.cuan-to por no concurrir en él las formalidades que la ley determina y á la vez establece reconvención y solicita que se declare que el demandante Don José Ortiz ha-ga inmediata entrega á los menores demandados de los bienes relictos por su padre Don Regino Ortiz.
.Este pleito, por virtud de la Ley aprobada en 10 de Marzo del año próximo pasado para reorganizar el sis-tema judicial de Puerto Rico, pasó á.la Corte de Distrito de Guayama en donde', se tramitó, y el Juez después de practicadas las pruebas consistentes en documental y testifical, resuelve: •
“Que la Ley y les heí-hes están á favor de los demandados y que éstos vayan libres .ele twla radamae.ión respecto á esta demanda, con las costas de este pleito al demandante y que se libre ejecución contra sus bienes para satisfacer esta, sentencia. Dada, pronunciada y publicada en corte abierta hoy día 30 de Diciembre de 1904.— Charles E. Foote. — Angel García, Secretario.”
Contra esta sentencia interpuso apelación Don José Ortiz por sí y en la representación que ostenta, valién-dose para ello del Abogado Don Enrique Lloreda quien en 23 de Enero de 1905 lo hizo saber por escrito á la parte contraria v por conducto del Marshal Don José J. Yidal.
Ee presentaron en esta Corte Suprema las copias cer-*501tífieadas por el Abogado del apelante, y Don Manuel L. Rossv á su nombre presentó un alegato en el que hace una relación del pleito, consigna el resutado de la prueba, apreciándola en su favor y solicita que se declare con lugar la demanda con las costas á la parte demandada.
La parte apelada compareció por medio de los Aboga-dos Sres. Iíartzell y Rodriguez Serra y después de un. análisis- de la prueba que considera insuficiente para el fin que se propone el demandante, sostiene que la Corte de Guayama tuvo poder discrecional para apreciar la prueba testifical practicada en este pleito y esa discre-ción judicial no está sujeta á revisión tanto más cuanto que el apelante no alega y prueba satisfactoriamente que se haya cometido error en la apreciación de dicha prueba y con tales razonamientos sostiene esta parte la confirmación de la sentencia, si bien se insipúa que el Juez debió resolver sobre la reconvención que al con-testar la demanda formuló la parte demandada.
La cuestión está reducida á claros y sencillos términos. Con un documento privado redactado en forma inco-rrecta y anómala se establece esta demanda y se preten-de que los hijos del vendedor por medio de su represen-tante legal, que es su madre, otorguen escritura de venta á favor del demandante de todos los bienes á que so-refiere dicho documento privado.
La parte demandada niega la autenticidad de dicho documento y planteada así la cuestión correspondía al actor cumplir con el artículo 1214 del antiguo Código Civil que equivale al 1182 del Revisado y los cuales dis-crepancia prescriben que incumbe la prueba de las obli-gaciones al que reclama su cumplimiento. ¿Ha cumpli-do el actoy con este precepto ?
Veamos.
Uno de los dos testigos que firmaron el documento pri-vado, y desde luego reconoce su firmá, dice qüe la del vendedor Don Rafael Ortíz se parece á la que usaba, *502que el documento se lo dió dicho Señor para que lo fir-mase, que allí estaban Don Manuel y Don José Ortíz que eran los compradores, y además Juan Anaya, Cor-nelio Anaya, Luis Vans y otras personas que no recuerda; que aunque vivía al lado de la casa de Don Regino no sabe si éste estaba enfermo ni sabe si ocurrió algo grave en dicha casa el día en que se firmó el documento, que desde que se firmó el documento conoció en posesión de la finca “Orozco” ó “Estefanía” á los compradores Don Manuel y Don José Ortíz.
El testigo Don Luis Vans que un día del año 99 es-taba en casa de Regino Ortiz y que allí se hizo un do-cumento pasándole éste lo que tenía á sus hermanos, Manuel y José, y que lo supo porque éstos se lo dijeron; que no puede reconocer el documento porque no lo leyó, que el día en que se firmó el documento no ocurrió nada grave en la casa de Regino.
El testigo Juan Anaya que Regino Ortiz escribió el documento, que estaba en la casa porque era su familiar, reconoce la firma de Ortiz que se enteró del contenido del documento porque se lo dijeron Manuel y Pepe Ortiz, que no sabe si el hijo de Regino murió ó no el mismo día en que se firmó el documento.
„ Pedro J. Massanet como Juez Municipal que fué en 1892 en el pueblo de Arroyo reconoce su firma en dos actas de nacimiento de dos hijas de Regino Ortiz y aña-de que la firma de éste que aparece en las actas fué es-tampada ante él y que dicho Sr. á quien conocía fué el mismo que se presentó y firmó.
El testigo Miguel Llano que firmó como testigo las actas de inscripción del nacimiento de dos hijas de Re-gino Ortiz dice que conoció á éste que lo vió firmar y comparando su firma con la del documento privado dice que se le parece, que tienen bastante parecido y que la letra es igual.
La parte demandada presenta los testigos siguientes:
*503Enrique Vidal vivía entonces en la casa de Regina Ortiz asistiéndolo en su grave enfermedad que estalla en cama, y que además de su enfermedad estaba como medio loco por la gravedad de su hijo á quien quería mucho, que ese hijo murió en 10 de Agosto de 1899, pe-ro esto no se le dijo á Regino por no agravarle más, que conoce á José Martínez y á Oeferino Laguá (estos dos firmaron el documento como testigos) que dichos indi-viduos el 10 de Agosto de 1899 no estuvieron en la casa de Regino y solo vio á Martínez por la noche en el ve-lorio del niño muerto, que como doce ó catorce días después de la muerte de Regino Ortiz, padre del niño fallecido, le vino á ver Ortiz y le dijo que ia madre de los hijos de Regino era una mujer joven y podía mal-versar los bienes que le correspondían á sus hijos y le presentó para que lo firmase un documento como que el declarante había presenciado un convenio hecho en-tre los hermanos Ortiz, Regino, Manuel y José; que cuando le llevaron el papel no tenía firmas y menos la de Regino porque ya había muerto de su padecimiento del pecho.
Deogracia Mariani habla también de la gravedad de Regino Ortiz y de la muerte de su hijo ocurrida el 10 de Agosto de 1899, que nunca vió en la casa de Regino ni á Luis Vans ni á José Martínez, que Regino se en-tendía en sus bienes y cuando estaba muy malo rendía sus cuentas, como lechero que era el declarante, á la mujer de Regino nombrada Rosario Cintrón.
Federico ir ella conforme también con la gravedad de Regino y muerte de su hijo en la fecha indicada ;• que Regino mientras pudo manejó sus intereses, que después de su muerte José Ortiz le ha pasado rentas á su esposa, que el 10 de Agosto de 3899 estuvo en la casa de Regi-no para asistir al entierro de su hijo; que iba con fre-cuencia á ver á Regino porque era masón y estaba comí-*504sionado por la Logia para saber de su salud, y dicho día estaba el enfermo en la cama.
Marcos Basora también testigo de la demanda deciar,a . sustancialmente conforme con el anterior.
.Después de estudiar detenidamente el asunto some-tido hoy á nuestro examen, se llega á la conclusión de que el Juez sentenciador apreció debidamente la prueba testifical que es realmente la que puede decidir la con-tienda establecida; pero la facultad del Juez de la Corte1, de Gruayama no es en este caso discrecional sino que la apreciación de ese género de prueba ha de ser conforme á las reglas de la sana crítica, regias que también debe1, tener en cuenta esta Corte Suprema para decidir la cuestión que á su consideración está sometida.
En primer lugar llama la atención que estando firmado el documento por • Regino Ortiz como vendedor y ha-biendo fallecido no se haya reconocido su firma por pe-ritos calígrafos y se haya cotejado con otras indubi-tadas para deducir su autenticidad impugnada por la parte contraria. Es también original que habiendo fir-mado el referido documento como testigo Don Ceferino Laguá no haya declarado sobre la certeza del contrato ni sobre la legitimidad de su firma y la del vendedor Don Regino Ortiz.
No importa que el otro testigo Don José M. Martínez haya llenado esos requisitos, porque esta declaración hay que acogerla con cierta reserva, toda vez que llega á desconocer un hecho importante que debía llenar de pe-na y tristeza á Regino Ortiz cual fue la muerte de su hijo mayor ocurrida en el mismo día en que Martínez dice que firmó el documento. Esa fecha no ha debido ser olvidada por Martínez.
Es también muy raro que teniendo recibida Regino Ortiz la cantidad importe de la venta , del terreno con anterioridad á la fecha de ese documento, se eligiese un día'tan angustioso para Regino v su familia para redac-*505tar y firmar ese documento. Si ya Regino había reci-bido el precio de la venta del terreno, había. confianza .en él y nada se arriesgaba de nuevo con esperar un poco más hasta que siquiera comenzase la resignación del atri-bulado padre.
Los demás testigos de la parte actora no arrojan con sus declaraciones luz sobre este asunto, al extremo de que Luis Vans y Jüan Anaya no leyeron, dicen, ese do-cumento, y supieron su contenido por la referencia de Manuel y José Ortiz interesados en el contrato como com-pradores.
Pero veamos como se contradice todo y vienen á que-dar sombras y dudas en la conciencia de un severo juz-gador.
Enrique Vidal vivía el 10 de Agosto de .1899 en la casa de Regino Ortiz que estaba gravemente enfermo y bajo la pesadumbre en ese día de haber perdido un hijo, no vió en todo ese día en la casa á ninguno de los, tes-tigos firmantes ni supo que se hiciera ninguna opera-ción, y añade que doce ó catorce días después de la muer-te de Regino Ortiz, bajo el supuesto que su viuda mal-versaría los bienes de sus hijos, se le propuso por José Ortiz que firmase un documento ereditivo de un conve-nio entre los hermanos Ortiz, á lo cual se negó Vidal.
Todos los demás testigos están conformes en la grave-dad de Regino y muerte de su hijo el 10 de Agosto de 1899; todos ellos se encontraron en la casa á diferentes horas y ninguno refiere nada respecto á la redacción y firma de ese documento, y es de presumir que nada se hiciera en ese día de duelos y de penas para la familia de Regino Ortiz. Suponer lo contrario es inhumano, cuando nada hay que demuestre la necesidad y urgencia del caso.
Todas esas razones convencen del acierto con que pro-cedió el Juez de la Corte de Guayama al resolver como resolvió este litigio empeñado entre miembros de una *506misma familia, y en el que se ventilan intereses que pue-den corresponder á menores hijos de la demandada.
El Juez nada resolvió en su sentencia sobre la recon-vención que al contestar la demanda se formuló, pero el fallo se consintió por la parte demandada y además de que no hay en el record méritos bastantes para una re-solución acertada sobre este punto, siempre resultaría que de resolverse en esta segunda instancia de modo favorable á la reconvención, se privaría.á la parte de-mandante del recurso de apelación sobre el extremo do dicha reconvención y esto no sería justo ni equitativo.
Así las cosas y entendiendo que el Juez ha procedido con toda discreción y acierto en este pleito, proponemos la confirmación de su sentencia, con imposición de las costas á la parte apelante.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones, y Asociados Hernández, MacLeary y Wolf.